UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

LOURDES VIOLETA LAURENTE-PAREJA,
Petitioner,

v.
                                                                       No. 97-2196
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A70-662-855)

Submitted: February 24, 1998

Decided: April 3, 1998

Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

John William O'Leary, JOHN O'LEARY & ASSOCIATES, Wash-
ington, D.C., for Petitioner. Frank W. Hunger, Assistant Attorney
General, Civil Division, Stephen W. Funk, Senior Litigation Counsel,
James A. Hunolt, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Lourdes Violeta Laurente-Pareja ("Laurente") petitions for review
of an order of the Board of Immigration Appeals ("Board") dismiss-
ing her appeal of the immigration judge's decision denying her appli-
cation for asylum and withholding of deportation and granting
voluntary departure. Because substantial evidence supports the
Board's decision, we affirm.

A refugee qualifies for asylum if she is unwilling or unable to
return to her native country "because of persecution or a well-founded
fear of persecution on account of race, religion, nationality, member-
ship in a particular social group, or political opinion." 8 U.S.C.
§ 1101(a)(42)(A) (West Supp. 1997); see M.A. v. INS, 899 F.2d 304,
307 (4th Cir. 1990) (en banc). The "well-founded fear of persecution"
standard contains both a subjective and an objective component. See
INS v. Cardoza-Fonesca, 480 U.S. 421, 430-32 (1987). The subjec-
tive element requires a genuine fear on the part of the alien. See
Figeroa v. INS, 886 F.2d 76, 79 (4th Cir. 1989). The objective ele-
ment requires credible, specific, and direct evidence supporting a rea-
sonable fear that the alien faces persecution. See Huaman-Cornelio v.
Board of Immigration Appeals, 979 F.2d 995, 999 (4th Cir. 1992).

The standard for withholding of deportation is more stringent than
that for granting asylum. See Cardoza-Fonesca , 480 U.S. at 431-32.
To qualify for withholding of deportation, an applicant must demon-
strate a "clear probability of persecution." Id. at 430.

We will uphold the decision of the Board unless the evidence com-
pels the conclusion that the petitioner has a well-founded fear of per-
secution for any of the enumerated bases in the statute. See INS v.
Elias Zacarias, 502 U.S. 478, 481 (1992); 8 U.S.C.A. § 1253(b)(4)(B)
(West 1970 & Supp. 1997). In this case, the evidence does not compel

                    2
the conclusion that Laurente will be subjected to persecution or other
harm upon her return to Peru.

The evidence presented at the hearing before the immigration judge
on Laurente's application for asylum established that in 1985 Lau-
rente left her family's village because of terrorist activities conducted
by the insurgent group, the Shining Path, to live with her great aunt
in Lima, Peru. At that time, the Shining Path, also active in Lima,
bombed an IBM building located near Laurente's aunt's home.

Laurente testified that her aunt owned and operated a produce busi-
ness that included a delivery service. In 1990, the Shining Path paid
one of the delivery truck drivers to carry weapons. Laurente's aunt
reported the incident to the police and subsequently received threaten-
ing phone calls. In 1991, Laurente's aunt left Peru for the United
States. While Laurente lived alone in her aunt's home, she received
approximately fifteen threatening phone calls in which the caller
stated that her aunt would be killed and that she had better "take care
of herself." However, once Laurente changed the telephone number,
the threatening telephone calls stopped.

In April 1992, Laurente's aunt returned to Peru but lived in a dif-
ferent house without incident. Laurente testified that her aunt lived in
fear, however, because two of the persons she accused of acting for
the Shining Path are no longer in jail. In June and October 1992, the
Shining Path bombed the police station across the street from the
house Laurente lived in and the home of the former Minister of Edu-
cation, who lived next door.

At the hearing, Laurente also testified that when she lived in Peru,
she worked as a nurse and that the Shining Path kidnaped nurses to
care for their members. Laurente stated that she knew of one nurse
taken by the Shining Path who was never heard from again and that
she feared being kidnaped as well. Laurente further testified that vari-
ous family members in different parts of the country were experienc-
ing troubles with the Shining Path. There was no testimony regarding
whether Laurente or her family held any political opinions or whether
members of the Shining Path were aware of any opinions held by her
or her family.

                     3
In light of the foregoing evidence, we conclude that substantial evi-
dence supports the Board's finding that Laurente does not have a well
founded fear of persecution for any of the enumerated bases in the
statute: race, religion, nationality, membership in a particular social

group, or political opinion. Laurente failed to establish any belief or
immutable trait that is adverse to a potential persecutor in Peru. The
evidence does not show that the Shining Path harmed or attempted to

harm Laurente "on account of" her imputed political opinion. The evi-
dence establishes that Laurente and her family were subjected to civil
unrest in Peru but were not singled out due to family group member-

ship.

Further, Laurente fails to establish that she faces persecution
because of her profession. Laurente did not show that nurses consti-
tute a "closely-affiliated" social group or that they generally are tar-

geted as a group by the Shining Path. See Sanchez-Trujillo v. INS, 801
F.2d 1571, 1575-76 (9th Cir. 1986). Laurente also did not show that
the Shining Path approached her or threatened her because of her

position as a nurse. In fact, Laurente failed to establish that the Shin-
ing Path was aware of her profession.*

Because Laurente fails to establish entitlement to asylum, she can-
not meet the higher standard for withholding of deportation. We

accordingly affirm the Board's order. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

AFFIRMED
_________________________________________________________________

*The Board noted that Laurente may be expected to change her occu-
pation to avoid potential persecution. See Matter of Acosta, 19 I. & N.
Dec. 211, 234 (BIA 1985) ("The internationally accepted concept of a
refugee simply does not guarantee an individual a right to work in the job
of his choice.").

                     4